Citation Nr: 1436716	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  14-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Additional VA treatment records dated July 2012 were added to Virtual VA prior to the issuance of the April 2014 Statement of the Case (SOC).  VA considers Virtual VA to be an extension of a veteran's claims file and, when evidence is incorporated into the claims file prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31(2013), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  The additional VA treatment records dated July 2012 confirm a diagnosis of tinnitus.  Therefore, as the Board finds that the additional evidence is duplicative, a remand to the RO for the issuance of an SSOC is not necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 
  
In a May 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The letter notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also contained the appropriate notice for secondary service connection and the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, VA has done everything reasonably possible to assist the Veteran with respect to his claim in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records (STRs), VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has provided written statements in support of his claim. 

The Veteran underwent a VA examination in April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative contends that the VA examination is inadequate in that it "prejudice[es] him for a poor memory of specific events from service occurring approximately 40 years ago."  See July 2014 Brief in Virtual VA.  The Board finds that the 2014 VA examination and opinion are adequate.  The examiner considered the pertinent evidence of record, to include the Veteran's statements; examined the Veteran; thoroughly reviewed the claims file; and answered the question posed by the AOJ.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. 
§ 3.159(c)(4).



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran asserts that he was exposed to excessive noise from boilers, engines, and other machinery as a boiler technician in the Navy.  He contends that he suffered tinnitus during his active duty service, and that this condition has continued since that time.  See March 2012 Statement; July 2013 Notice of Disagreement.  The DD 214 shows that the Veteran's military occupational specialty (MOS) was that of boiler operator.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded.  

The Veteran's ears were found to be normal during the August 1955 enlistment examination and the August 1958 discharge examination.  He denied having any ear problems in August 1958.

An April 2013 VA audiological examination was found to be invalid and unreliable.  Specifically, the examiner noted that the results were inconsistent and did not reflect maximal effort.  He reinstructed and encouraged the Veteran throughout testing "with some improvement in his admitted responses."  There was also poor interest reliability.  Accordingly, the examiner did not report the results.  

The Veteran submitted to an April 2014 VA audiological examination.  He "really couldn't say" when the tinnitus began.  He reported post-service noise from construction work and hunting.  The examiner diagnosed tinnitus.  He opined that the Veteran's tinnitus "is less likely than not (less than 50% probability)" caused by or a result of military noise exposure.  The examiner explained that the Veteran could not link the onset of tinnitus with his military service.  He noted that the evidence "strongly suggests" that the tinnitus is due to post military noise exposure, although the Veteran's representative contends that the exposure to in-service acoustic trauma exceeded any post-service noise exposure.  See July 2014 Brief.  

The probative evidence of record does not relate the Veteran's tinnitus to his military service.  The Veteran's statements as to the onset of this condition are not credible.  He did not provide an onset date during the April 2014 VA examination.  However, he alleged continuous tinnitus since service in a March 2012 Statement and the July 2013 Notice of Disagreement.  The inconsistencies of the statements are understandable given the Veteran's attempt to remember remote events, but undermines their credibility.  There were no pertinent findings in the STRs.  Furthermore, the Veteran did not mention tinnitus until the 2012 claim - approximately 45 years following service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, a January 2013 private treatment record notes that the Veteran was "negative for ... tinnitus."  The evidence of record supports the April 2014 VA examiner's negative nexus opinion.  He reviewed the STRs, considered the Veteran's lay statement with respect to onset, and gave a rationale for his opinion.  His opinion is assigned significant probative weight.  Thus, service connection for tinnitus is not warranted.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to tinnitus is commonly known and, therefore, the Veteran's claim that his diagnosed tinnitus is related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  There are other known causes of tinnitus than acoustic trauma, which the Veteran does not account for and he does not factor in the post service acoustic trauma.  His statements regarding etiology are of limited probative value, especially in light of the conclusions to the contrary by the VA audiologist (an expert in auditory disease). 

The preponderance of the evidence is against the claim and therefore the appeal as to service connection for tinnitus must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


